Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/492,317 filed 09/09/2019, and information disclosure statement filed 09/09/2019; 11/18/2019 and 02/05/2021. 
This Application is a 371 of PCT/JP2018/009804 filed 03/13/2018. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2017-072472 filed 03/31/2017. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019; 11/18/2019; 02/05/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 09/09/2019 is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi Yusuke et al. (WO 2015-098507 (A1) English language machine translation as presented in the Information Disclosure Statement, IDS, dated 02/05/2020 is used; hereafter WO ‘507) in view of Ogata (U.S. PG Publication 2017/0162846) 
Regarding Claim 1 WO ‘507 discloses a binder composition for a non-aqueous secondary battery porous membrane (WO ‘507 page 1, 33), comprising a particulate polymer (WO ‘507 page 4, 20) and water (WO ‘507 page 17, 19, 20, 30), wherein the particulate polymer has a surface acid amount (i.e. equivalent to S) of 0.01 mmol/g or more and 1.0 mml/g or less (WO ‘507 page 2, 21). This range overlaps with the claimed range of 0.05 mmol/g or more and 0.50 mmol/g or less; and the value obtained by dividing the value of the ratio of the amount of surface acid (i.e. S) by the value of the ratio of amount of acid in the aqueous phase (i.e. L) S/L is preferably 10 or less (WO ‘507 page 21). This is the inverse of the claimed ratio L/S which is a ratio of an acid amount L in a liquid phase of the binder composition to the surface acid amount S is 0.1 or more and 0.2 or less. Thus the disclosed value S/L of 10 or less (page 21) has inverse value L/S i.e. 1/10 or 0.10 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
WO ‘507 is silent about the binder composition comprising a sulfosuccinic acid ester and/or a salt thereof. Ogata discloses a porous membrane (Ogata paragraph 0007), comprising a compound having an ionic group and a hydrophobic group, a metal oxide, and a binder resin (Ogata paragraph 0007), which is coating liquid comprising a compound having an ionic group and a hydrophobic group, a metal oxide, a binder resin, and a solvent (Ogata paragraph 0009) and the solvent is water (Ogata paragraph 0082). Ogata discloses the compound having anionic group is sulfosuccinic acid ester salts (Ogata paragraph 0022). Ogata teaches it is surfactant (Ogata paragraph 0020). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the binder composition of WO ‘507 by the teaching of Ogata by adding sulfosuccinic acid ester salts (Ogata paragraph 0022) to the composition for lowering the surface tension of the solvent acting as a surfactant as Ogata teaches (Ogata paragraph 0020) and thus improving the dispersion of the binder and other components of the binder composition in the aqueous medium. According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 2 WO ‘507 discloses the acid amount L in the liquid phase of the binder composition is 0.01 mmol/g or more and 1.0 mmol/g and 1.0 mmol/g (WO ‘507), a range which prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Regarding Claim 3 WO ‘507 discloses the monomer composition of oxazoline group-containing polymer (i.e. the particulate polymer cross-linked by oxazoline) contain a monomer preferred example of which include (meth) acrylic acid ester monomer (WO ‘507 page 11) examples of which include methyl acrylate, ethyl acrylate, butyl acrylate (WO ‘507 page 11), wherein the alkyl groups contain 1, 2 and 4 carbon atoms respectively. WO ‘507 also discloses the particulate binder may contain an ethylenically unsaturated hydroxyl group-containing monomer unit (WO ‘506 page 14) in amount 0.1% by mass or more, more preferably 7% by mass or less (WO ‘507 page 15); thus the remainder can be (meth) acrylic acid alkyl ester monomer (WO ‘507 page 11), which can vary from, 99.9% to 93 % by mass.  This range overlaps with claimed range comprises 90% by mass or more and 96% by mass or less of a (meth)acrylic acid alkyl ester monomer unit whose alkyl group has 1 or more and 4 or less carbon atoms. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 
Regarding Claim 4 Ogata discloses the coating liquid comprising a compound having an ionic group and a hydrophobic group, a metal oxide, a binder resin, and a solvent, wherein the content of the compound having an ionic group and a hydrophobic group is 0.2 to 2 parts by mass with respect to 100 parts by mass of the metal oxide (Ogata paragraph 0007), wherein the anionic group is equivalent to the sulfosuccinic acid ester and a salt thereof and the disclosed range prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 5 WO ‘507 discloses the particulate binder (B) has an insoluble content of 90% by mass (WO ‘507 page 13) and the solvent can be tetrahydrofuran (WO ‘507 page 17) thus the insoluble content of 90% or more can be in tetrahydrofuran, and is equivalent to the binder composition has a tetrahydrofuran-insoluble content of the particulate polymer is 90% by mass or more. The range disclosed is identical to the claimed range. 
Regarding Claim 6 the coating comprising the binder composition for a non-aqueous secondary battery porous membrane contain non-conductive particles (WO ‘507 page 33).
Regarding Claim 7 WO ‘507 discloses a porous membrane for a non-aqueous secondary battery formed from the slurry composition for a non-aqueous secondary battery porous membrane (Wo ‘507 page 33)
Regarding Claim 8 WO ‘507 discloses a non-aqueous secondary battery (WO “507 page 2) including a positive electrode, a negative electrode, a separator, and an electrolyte solution (WO ‘507 page 3) wherein at least one battery member selected from the group consisting of the positive electrode, the negative electrode, and the separator comprises the porous membrane for a non-aqueous secondary battery (WO ‘507 page 4, 22, 26, 33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        




/OMAR M KEKIA/Examiner, Art Unit 1722